The discretionary appeal in case No. 95-1391 is allowed.
Case No. 95-1391 is consolidated with case No. 95-1607.
In case No. 95-1607, the Court of Appeals for Franklin County, finding its decision to be in conflict with the decision of the Court of Appeals for Henry County in Young v. Napoleon Bd. of Edn. (1994), 93 Ohio App.3d 28, 637 N.E.2d 393, certified the record of the case to this court for review and final determination. The certified conflict is accepted by this court.
The judgment of the court of appeals is reversed on the authority of Adamsky v. Buckeye Local School Dist. (1995), 73 Ohio St.3d 360, 653 N.E.2d 212, and the cause is remanded to the trial court for further proceedings.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., dissents.